DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the applicant’s amendment filed February 7, 2022.  Claims 1-3 are pending and allowable as set forth below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .










Allowable Subject Matter
Currently claims 1-3 are in condition for allowance. The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably 

“…after finding  an optimal purchase combination from an initial consultation of products (102), the interested suppliers (103) are invited through a subconsultation of negotiation to improve on initial proposals through the digital platform (109) in terms of unit prices, commercial discounts and financial discounts, in cases where they have not done so in the initial proposal (104) or intend to improve conditions where they have not done, wherein the interested suppliers (103) may also present prices and any discounts for new products (102) and/or alternative products (102) to the products (102) launched in subconsultations consisting of optimizations of the process of negotiation and purchase of products (102), resulting in the lowest possible cost”

Kourpas discloses after finding  an optimal purchase combination from an initial consultation of products (102), the interested suppliers (103) are invited through a subconsultation of negotiation to improve on initial proposals through the digital platform (109) in terms of unit prices, commercial discounts and financial discounts, in cases where they have not done so in the initial proposal (104) or intend to improve conditions where they have not done, wherein the interested suppliers (103) may also present prices and any discounts for new products (102) and/or alternative products (102) to the products (102) launched in subconsultations (Kourpas:   Figure 3, Figure 14, paragraph [0062] - the optimization software may include different optimized order options 310, 311, 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625


/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625